Citation Nr: 1027155	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for headaches, to include 
as a qualifying chronic illness under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a lung disorder, 
claimed as recurring shortness of breath, to include as a 
qualifying chronic illness under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for arthritis of the right 
thumb.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for arthritis of the right 
foot.

8.  Entitlement to service connection for residuals of excision 
of benign lesion from right foot.

9.  Entitlement to service connection for plantar fasciitis.

10.  Entitlement to an initial compensable disability rating for 
the service-connected erectile dysfunction, for the period from 
September 1, 2004 to November 2, 2005.

11.  Entitlement to a compensable disability rating for the 
service-connected erectile dysfunction, for the period from 
November 3, 2005 to the present.

12.  Entitlement to an initial compensable disability rating for 
the service-connected residuals of a fracture of the right thumb, 
for the period from September 1, 2004 to November 2, 2005.

13.  Entitlement to a compensable rating for the service-
connected residuals of a fracture of the right thumb, for the 
period from November 3, 2005 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
2004.  He also served in the Southwest Asia theater of operations 
(Kuwait) from May 1991 to September 1991, in Somalia from 
December 1992 to April 1993, and in Bosnia-Herzegovina from 
December 1995 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  

The issues of service connection for headaches, for a lung 
disorder, for arthritis of the right thumb, for entitlement to a 
compensable rating for erectile dysfunction (for the period from 
November 3, 2005 to the present), and for entitlement to a 
compensable rating for residuals of a fracture of the right thumb 
(for the period from November 3, 2005 to the present) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently has any diagnosed hepatitis B disorder.

2.  The evidence of record shows that the Veteran has been 
diagnosed with a congenital vision defect and a refractive error; 
it does not show in-service aggravation of either due to super-
imposed disease or injury. 

3.  The evidence of record does not show that the Veteran has a 
current right ear hearing loss disability as defined by VA 
regulations. 

4.  The evidence of record does not show that the Veteran 
currently has any diagnosed arthritis of the right foot.

5.  The evidence of record does not show that the Veteran 
currently has any diagnosed residuals from the excision of a 
lesion from either his left or right foot.

6.  The Veteran has a diagnosis of plantar fasciitis that, as 
likely as not, had its onset during active service.  

7.  From the grant of service connection on September 1, 2004 to 
November 2, 2005, the evidence of record does not show that the 
Veteran has a penile deformity. 

8.  From the grant of service connection on September 1, 2004 to 
November 2, 2005, the evidence of record does not show that the 
Veteran's right thumb disability was manifested with a gap of one 
to two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hepatitis B are not met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  An eyesight disorder, diagnosed as presbyopia and 
astigmatism, was not incurred in or aggravated by the Veteran's 
active service and the criteria for entitlement to service 
connection for residuals of an eye injury have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).  

3.  Hearing loss of the right ear was not incurred or aggravated 
during active service, nor may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

4.  Arthritis of the right foot was not incurred in or aggravated 
by active service, nor may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  The criteria for a grant of service connection for residuals 
of excision of benign lesion from the right foot have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

6.  Resolving all doubt in the Veteran's favor, plantar fasciitis 
was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

7.  For the period from September 1, 2004 to November 2, 2005, 
the criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, 
Diagnostic Code 7599-7522 (2009). 

8.  For the period from September 1, 2004 to November 2, 2005, 
the criteria for an initial compensable rating for residuals of a 
fracture of the right thumb have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5228 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VAs Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in a letter from the RO dated in November 
2004.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

Thereafter, the Veteran was granted service connection for 
erectile dysfunction and for residuals of a fracture of his right 
thumb and assigned an initial disability rating for each.  As 
these claims were more than substantiated in that they were 
proven, section 5103(a) notice is no longer required for these 
two claims because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  
Thus, since the November 2004 letter that was provided before 
service connection was granted was legally sufficient for these 
two claims, VA's duty to notify has been satisfied for those 
matters.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to disability ratings and 
effective dates was not provided to the Veteran before the 
Statement of the Case was issued; however, this deficiency is not 
shown to prejudice the Veteran.  Because in the decision herein, 
the Board denies the Veteran's claims for service connection and 
for higher ratings, no effective date or disability rating is 
being, or will be assigned; accordingly, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  In view of the above, the notice requirements 
pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as VA medical records 
relevant to these matters have been requested and obtained and 
the Veteran was provided with VA examinations of his claims.  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with these 
claims would not cause any prejudice to the Veteran.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including arthritis and sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to have 
been incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

Hepatitis B

The Veteran essentially contends that he developed hepatitis B 
while in service.  Having carefully considered the claim in light 
of the record and the applicable law, direct service connection 
is not warranted for this issue.

Service treatment records dated in November 1984, December 1984, 
and January 1985 showed that the Veteran tested positive for a 
hepatitis B antigen and core antibody and tested negative for a 
hepatitis B surface antibody.  The laboratory reports noted that 
the persistence of the hepatitis B antigen for more than two to 
three months suggested the patient was developing a chronic form 
of hepatitis or was becoming a carrier.  The hepatitis B antibody 
usually persisted for many years.  

An October 1985 service medical record noted that, after the 
Veteran's check-up and follow-up, he was a chronic hepatitis B 
carrier without an active liver disease.  The Veteran was advised 
of the insignificance of this for his health but its potential to 
infect his sexual partners.

In his July 1986 examination's report of medical history, the 
Veteran checked the box for having had hepatitis.  The examiner 
noted that the Veteran had hepatitis in 1984 without sequelae.

A July 1989 service treatment record noted mild liver tenderness 
when the Veteran was seen for complaints of a stomach ache and 
diarrhea.

On the January 1997 report of medical history, the examiner noted 
that the Veteran had hepatitis B since 1984 without problems.

The Veteran's January 2004 discharge examination noted that he 
was negative for hepatitis B.

Post-service, the Veteran underwent a VA general examination in 
December 2004.  The examiner noted only one pre-service tattoo on 
the back of his right hand and no chronic liver disease, no 
pancreatic disease, and no gallbladder disease.  No liver 
enlargement or pain was noted.  The Veteran denied any IV drug 
use or blood transfusions.  The examiner noted that the Veteran 
had positive hepatitis B antibodies during service in the mid-
1980s while giving blood, but the Veteran did not know the 
etiology.  Diagnosis was a past infection and no current chronic 
hepatitis B disorder.  The examiner also noted a past hepatitis A 
infection with no residuals.

Based on the evidence of record, service connection for hepatitis 
B is not warranted in this case.  Even assuming that the Veteran 
did contract hepatitis B during service, the medical evidence of 
record indicates that there is no active disease or residuals 
therefrom.  As such, service connection for hepatitis B is not 
found.  A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the absence 
of evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no current disability of hepatitis B, or any 
functional impairment shown from any disease shown in service, 
the preponderance of the evidence is against the claim of service 
connection for hepatitis B; there is no doubt to be resolved; and 
service connection for hepatitis B is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  


Eye Disorder

The Veteran essentially contends that he developed an eyesight 
disorder while in service or that it was aggravated during 
service.  Having carefully considered the claim in light of the 
record and the applicable law, service connection is not 
warranted for this issue.

The Veteran's July 1974 enlistment examination is nearly 
illegible, but does not appear to show any pre-existing eye 
disorder.  In his VA Form 9, Substantive Appeal, the Veteran 
provided another illegible copy of his enlistment examination 
which he claimed showed a normal eye condition when he began 
active duty.

October 1977 service treatment records revealed the removal of a 
foreign body from the left eye after a period of four days.

A January 1990 optometry examiner diagnosed presbyopia in each 
eye and mild retinal changes due to hypertension.

A July 1992 inservice periodic examination indicated the Veteran 
had a vision abnormality, but it was noted he was qualified for 
retention or promotion.

A March 1995 service treatment record revealed that, during an 
optometry examination, the Veteran was diagnosed with astigmatism 
and early presbyopia.

A January 2004 vision evaluation diagnosed refractive error with 
presbyopia in the left eye and good ocular health.  The Veteran's 
January 2004 discharge examination noted the Veteran had vision 
defects including astigmatism and presbyopia.

Congenital or developmental defects, and refractive error of the 
eye, are not considered to be diseases or injuries within the 
meaning of VA laws governing the award of service connection for 
diseases and injuries related to service.  38 C.F.R. § 3.303 
(2009).  Service connection may be granted for disability due to 
in-service aggravation of such a condition due to superimposed 
disease or injury.  VAOPGCPREC  82-90, 55 Fed. Reg. 45,711 
(1990).

Based on the evidence of record, service connection for an eye 
disorder, consistently diagnosed as presbyopia and astigmatism, 
is not warranted.  In this case, the Veteran's service treatment 
records show no in-service aggravation of either his presbyopia 
or astigmatism due to a superimposed disease or injury.  Post-
service, the December 2004 VA examiner diagnosed no residuals 
from the inservice removal of a metal splinter from the right 
eye.  The Veteran underwent a VA eye examination in January 2005 
with a diagnosis of prespyopia, astigmatism, and a corneal scar 
on the left eye that was not visually significant.  As the 
medical evidence of record fails to show any aggravation of the 
Veteran's congenital vision defect and his refractive error, or 
any current disability related to the in-service removal of a 
foreign object from the Veteran's eye in 1974, service connection 
for a claimed eyesight disorder must be denied.

Right Ear Hearing Loss

The Veteran essentially contends that he developed right ear 
hearing loss while in service.  Service connection for left ear 
hearing loss has been established; however, having carefully 
considered the claim in light of the record and the applicable 
law, service connection is not warranted for right ear hearing 
loss.

The determination of whether a veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in or 
aggravated by service.

Service treatment records indicate some suggestion of right ear 
hearing loss during service.  A July 1992 inservice periodic 
examination noted right ear hearing loss.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
        0
25
65

(This finding must be an anomaly because it was not repeated on 
the subsequent January 1997 inservice examination).  

Audiogram findings on a May 6, 2002, inservice examination, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
        0
10
20

Audiogram findings on May 13, 2002, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
15
30

It was noted that the Veteran had a profile for hearing and that 
the Veteran had a history of bilateral high frequency 
sensorineural hearing loss.  

Two sets of audiograms were made for the Veteran's January 2004 
discharge examination.  Audiogram findings on January 20, 2004, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
30

Audiogram findings on January 22, 2004, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25

The January 22, 2004 audiologist wrote that pure tone results 
indicated mild high frequency sensorineural hearing loss in the 
right ear.  The January 2004 discharge examiner further noted the 
Veteran had bilateral sensorineural hearing loss and a profile 
for hearing loss.

A February 2004 service treatment record noted that the Veteran 
had mild high frequency sensorineural hearing loss in his right 
ear.

Post-service, the Veteran underwent a VA general examination in 
December 2004.  The VA examiner diagnosed bilateral decreased 
hearing secondary to working in a warehouse and noted that an 
audiology evaluation would be done.

The VA audiological examination also was done in December 2004.  
The Veteran complained of some decrease in hearing and reported a 
history of military noise exposure from generators, trucks and 
heavy vehicle equipment, but denied any recreational or 
occupational noise exposure.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
25

The Maryland CNC speech recognition score for the right ear was 
100 percent.  Diagnosis was right ear hearing within normal 
limits between the 150 Hz and 4000 Hz range.  

The report of an April 2005 VA examination noted that both ears 
have been affected over the years, that a hearing change in the 
right ear was shown in the January 2004 audiogram, but that the 
Veteran had greater hearing loss in his left ear.  Diagnosis was 
limited to hearing loss in only the left ear.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  Brammer, 3 Vet. App. at 225.  The regulation at 38 
C.F.R. § 3.385 defines hearing loss disability for VA purposes.  
That regulation prohibits a finding of hearing loss disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 4000 
Hertz are all less than 40 decibels and at least three of those 
threshold levels are 25 decibels or less.  Hensley, 5 Vet. App. 
at 160.

In order for the Veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is attributable 
to such disease or injury.  While there is evidence of some 
exposure to acoustic trauma during service, the vast majority of 
the service treatment records and post-service medical 
evaluations do not reveal audiometric testing which demonstrate 
the pertinent level of right ear hearing loss required by 
regulation to constitute a disability. 

The Board recognizes that the audiogram associated with the July 
1992 inservice examination showed 65 decibels for 4000 Hertz, 
which would suggest a right ear hearing loss disability, and that 
bilateral decreased hearing or right ear hearing loss had been 
noted several times in the medical evidence.  However, the 
December 2004 VA audiological examination clearly shows that the 
Veteran does not currently meet the criteria for a right ear 
hearing loss disability under 38 C.F.R. § 3.385.

Accordingly, although the Veteran had been diagnosed with mild 
high frequency sensorineural hearing loss in the right ear at 
discharge, the right ear hearing loss has not manifested to a 
degree that meets the definition of a hearing loss disability 
according to the regulatory criteria set forth in 38 C.F.R. 
§ 3.385.  With the exception of the July 1992 audiogram, the 
medical evidence of record does not show that any audiometric 
examination revealed a threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz of 40 decibels, thresholds 
for at least three frequencies at 26 decibels or greater, nor any 
speech recognition scores less than 94 percent.  The Court has 
held that Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer, 3 Vet. App. 
at 225; see also Rabideau v. Derwinski, 2 Vet.  App. 141, 143-44 
(1992).

Because the results of the July 1992 audiogram are not consistent 
with the other multiple audiograms of record, it carries less 
probative value, and weight of the more probative evidence of 
record weighs against the claim in this case.  Therefore, service 
connection for a right ear hearing loss is not warranted.

Arthritis of Right Foot

The Veteran essentially contends that he developed arthritis of 
the right foot while in service.  Having carefully considered the 
claim in light of the record and the applicable law, service 
connection is not warranted for this issue.

During service, a November 1983 treatment record revealed a small 
avulsion fracture at the distal aspect of the right medial 
malleolus with the swelling of overlying soft tissue noted.  In 
his report of medical history connected with his May 2002 
inservice examination, the Veteran noted that he had arthritis in 
both feet and now had degenerative joint disease (DJD) in his 
right foot.

The Veteran's January 2004 discharge examination noted an 
abnormality of the right foot, namely that it was tender in the 
medial dorsal aspect about the talo-navicular area.  The report 
of examination also noted DJD of the right foot.  The examiner 
further noted that the Veteran had fractures of the right thumb 
and right foot in the past and now had DJD in both areas.  The 
examiner also noted numbness and tingling of the right foot which 
had a history of frostbite.

Post-service, the Veteran underwent a VA general examination in 
December 2004.  The examiner noted complaints of pain in the 
right foot when attempting to walk any distance or climb.  An X-
ray study showed a mild hallux valgus deformity for the right 
foot without any indication of degenerative changes.  The 
examiner provided no diagnosis of a disability involving 
arthritis of the right foot.

The report of the April 2005 VA examination noted the Veteran's 
complaint of pain in his left foot.  A VA magnetic resonance 
imaging (MRI) scan of the right foot and ankle did not refer to 
any degenerative changes.  The examiner did note that the MRI 
scan of the left foot did show degenerative changes.

A September 2005 VA outpatient treatment record noted an 
assessment of degenerative joint disease but was not specific 
whether DJD was present in the right foot, the right thumb, the 
left ankle, the left shoulder, or in some other upper or lower 
extremity.

Having carefully considered the claim in light of the record and 
the applicable law, neither direct service connection nor 
presumptive service connection is warranted for this issue.  The 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability there can be no valid claim."  Brammer, 
3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  As 
there is no evidence of any current arthritis of the right foot, 
both direct and presumptive service connection cannot be granted 
as the Veteran does not manifest a current arthritis disability.  
See 38 C.F.R.  § 3.303; Hickson, 12 Vet. App. at 253. 

Lesion of Right and/or Left Foot

The Veteran essentially contends that he is entitled to service 
connection for the excision of a lesion from his right foot 
during service.  Having carefully considered the claim in light 
of the record and the applicable law, service connection is not 
warranted for this issue.

Service treatment records show a shave biopsy in December 1999 of 
compound nevus from the left foot without complications and 
without the use of sutures.  In his report of medical history 
connected with his May 2002 inservice examination the Veteran 
noted that he had a benign lesion excised from his left foot.  
According to the Veteran's report of medical history associated 
with his January 2004 discharge examination, it was noted that a 
small lesion was excised from the bottom of the right foot with 
no sequelae.

Post-service, as noted above, the Veteran underwent a VA 
examination in December 2004 during which the examiner noted a 
benign lesion on the arch of his left foot on the plantar 
surface.  Also noted was a small plantar wart on the right foot, 
on the medial side of the foot behind the ball of the foot near 
the distal end of the arch of the right foot.  No other skin 
lesions were noted and the Veteran denied any hematologic or 
lymphatic problems.  Pedal pulses were normal and there was no 
sign of any numbness.  The examiner provided no diagnosis of a 
disability involving residuals from the excision of a lesion from 
either foot.

A June 2005 MRI scan done by VA of the right foot and ankle noted 
a large osteochrondral defect or osteochrondritis desiccans on 
the medial talar dome; a retinacular tear with complete rupture 
of the peroneus brevis tendon and reactive calcaneal marrow edema 
at the lateral attachment; and probable ganglion cyst located in 
the superficial soft tissues closest to the dorsum of the foot 
between the base of the first and second proximal phalanges.  

For this matter, the medical evidence found in the claims file 
does not contain any current diagnosis of a lesion on the right 
foot, although there is a record of the excision of a now benign 
lesion from the left foot during service.  As noted above, the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that VA's and the Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation purposes 
cannot be considered arbitrary and therefore the decision based 
on that interpretation must be affirmed); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).

Not only does the claim fail because there is no record of a 
lesion on the right foot, but also because there are no residuals 
found for the excision of the lesion from the Veteran's left 
foot.  A claim fails if there is an absence of disability or an 
absence of disease or injury; pain in and of itself is not 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Thus, because the evidence shows that the Veteran 
does not currently have any diagnosed lesion of the right foot, 
or diagnosed residuals from the excision of the lesion from his 
left foot in service, the Veteran's claim must fail.  See 
Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (noting that service connection may not be granted 
unless a current disability exists).

Denial of Service Connection Claims - Conclusion

In addition to the medical evidence, the Board has considered the 
assertions that the Veteran and his representative have advanced 
in connection with this appeal.  The Board does not doubt the 
sincerity of the Veteran's belief that his claimed disorders are 
the result of events during military service.  To the extent that 
the Veteran is competent to report the onset of symptoms, or to 
diagnose a condition, his contentions in this regard are 
outweighed by the overall totality of the objective findings, 
which, here, show no current disabilities for which service 
connection may be granted with respect to hepatitis B, residuals 
of an eye injury, arthritis of the right foot, excision of benign 
lesion from the right foot or hearing loss of the right ear.  For 
all the foregoing reasons, the claims for service connection for 
hepatitis B, for an eye disorder, for right ear hearing loss, for 
arthritis of the right foot, and for the residuals of a lesion 
excised from the right foot must be denied.  In arriving at the 
decision to deny these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection - Plantar Fasciitis

The Veteran seeks service connection for plantar fasciitis, 
asserting that the disability began during his lengthy period of 
active service.  

Service treatment records show that the Veteran began complaining 
of pain in his feet from time to time in the late 1990's, and 
early 2000's.  For example, the Veteran reported right and left 
foot pain on a May 2002 examination report.  

The Veteran was discharged in August 2004 and filed a claim of 
service connection for foot pain shortly thereafter, in September 
2004.  

At a VA examination in December 2004, the Veteran was diagnosed 
with plantar fasciitis.  Although no opinion as to the etiology 
of the Veteran's plantar fasciitis was offered, it is at least as 
likely as not that the Veteran's plantar fasciitis had its onset 
during service, given the Veteran's lengthy period of service, 
the continuity of symptoms during the latter part of the 
Veteran's period of active duty, and the diagnosis within only 
months after service separation.  

In light of the foregoing, all doubt is resolved in the Veteran's 
favor, and service connection for plantar fasciitis is warranted.  

Increased Rating - Laws and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two ratings to apply, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).


Erectile Dysfunction

The Veteran essentially contends that he warrants a compensable 
rating for his erectile dysfunction.  Historically, the Veteran 
was granted service connection for erectile dysfunction in the 
March 2005 rating decision and notified of a noncompensable (or 
zero percent) rating, effective September 1, 2004.  In his April 
2005 Notice of Disagreement, the Veteran contended that his 
erectile dysfunction was worse than the assigned rating.

The Veteran's erectile dysfunction is rated under Diagnostic Code 
7599-7522, which rates this disorder analogously to deformity of 
the penis with loss of erectile power.  A 20 percent rating is 
the only rating assignable for this disability.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  

In every instance where the Rating Schedule does not provide a 
compensable rating for a diagnostic code, a noncompensable rating 
will be assigned when the requirements for a compensable rating 
are not met.  38 C.F.R. § 4.31 (2009).

The Veteran underwent a VA examination in December 2004.  The 
Veteran said that he used Viagra on an as needed basis for 
erectile dysfunction.  The examiner noted that erectile 
dysfunction was first noted in 2002 and that most of this 
involved actual sexual libido.  Once an erection occurred, the 
Viagra assisted in sustaining the erection and vaginal 
penetration was possible.  On examination, the Veteran was found 
to be circumcised with normal testicles.  The examiner diagnosed 
erectile dysfunction, but noted that this disorder could be 
linked to psychological problems.

The report of an April 2005 VA examination noted that the Veteran 
took Cialis for erectile dysfunction.

A September 2005 VA medical record noted that the Veteran, upon 
examination, had a circumcised penis and normal testicles.  

Based on a review of the record, the preponderance of the 
evidence is against a compensable initial rating for erectile 
dysfunction, for the period from September 1, 2004 to November 2, 
2005.  There is no evidence that the Veteran currently has a 
deformity of the penis, which is necessary for a 20 percent 
rating under Diagnostic Code 7522.  The report of the December 
2004 VA examination provided that on physical examination the 
Veteran had no penile deformity and that he was circumcised with 
normal testicles.  VA treatment reports are also negative for 
penile deformity. 

The Board is aware of the Veteran's assertion that he should be 
compensated for this sex drive malfunction.  In this regard, the 
Veteran's service-connected erectile dysfunction is indeed 
compensated with a special monthly compensation based on the loss 
of use of a creative organ pursuant to 38 U.S.C.A. § 1114, 
subsection (d) and 38 C.F.R. § 3.350(a).  The only way to obtain 
additional compensation is to show deformity of the penis, which 
in this case, is not demonstrated.  

In sum, the medical record before the Board shows that the 
manifestations do not include a penile deformity and thus do not 
satisfy the diagnostic criteria for a compensable rating under 
diagnostic Code 7522.  As a result, his assertions do not 
constitute evidence that this disability warrants an initial 
compensable rating, in addition to the special monthly 
compensation already provided based on loss of use of a creative 
organ.  

In denying the Veteran an initial compensable rating for erectile 
dysfunction, the Board points out that the March 2005 rating 
decision awarded him special monthly compensation for loss of use 
of a creative organ.  Thus, the Veteran does receive compensation 
for this condition.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to a separate compensable rating for erectile 
dysfunction for the period from the grant of service connection 
on September 1, 2004 to November 2, 2005.  The question of a 
staged rating is remanded for further development.  As the 
preponderance of the evidence is against the initial rating 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

Right Thumb

The Veteran essentially contends that he warrants a compensable 
rating for his service-connected status post fracture, right 
thumb.  Historically, the Veteran was granted service connection 
for status post fracture, right thumb, in the March 2005 rating 
decision and notified of a noncompensable (or zero percent) 
rating, effective September 1, 2004.  In his April 2005 Notice of 
Disagreement, the Veteran contended that the residuals of his 
right thumb fracture were worse than the assigned rating.

The Veteran's service-connected residuals of a right thumb 
fracture currently are rated pursuant to Diagnostic Code 5299-
5228 (2009), which rates this disorder analogous to a similar 
disability found in VA's Rating Schedule.  Limitation of motion 
of the thumb is evaluated under Diagnostic Code 5228.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228.  A noncompensable rating is 
warranted for a gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to oppose 
the fingers.  Id.  A 10 percent rating is warranted for a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  Id.  A 
20 percent rating is warranted for a gap of more than two inches 
(5.1 cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Id.

A veteran's pain, swelling, weakness, and excess fatigability 
must also be considered when determining the appropriate 
disability rating for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 
9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Veteran underwent a VA examination in December 2004.  Range 
of motion of the right thumb was described as good.  The Veteran 
could approximate the thumb to the fifth, fourth, third and 
second fingers with fairly good strength between the thumb and 
the fingers.  Strength in the right hand was given as 52 pounds.  
Diagnosis was post fracture of the right thumb which appeared to 
be of minor consequence without residuals.  Range of motion and 
strength in the hands were approximately equal.  

Based on the evidence of record, entitlement to an initial 
compensable rating for this disorder, from the grant of service 
connection on September 1, 2004 to November 2, 2005 is not 
warranted.  Physical examination of the right hand in December 
2004 revealed the tip of the right thumb was able to oppose all 
four fingers of the right hand with no gap noted between the pad 
and the fingers.  This range of motion was not additionally 
limited by fatigue, weakness, lack of endurance or incoordination 
with repetitive use.  The VA examiner noted only some pain in the 
thumb.  There is no showing of any other functional impairment 
which would warrant a higher rating for the Veteran's complaints 
of pain.  38 C.F.R. §§  4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  The 
hand and fingers appeared normal without weakness, instability, 
or abnormal motion.  There was no sign of ankylosis and right 
hand strength was given as 52 pounds.

Given the above, an initial compensable rating is not warranted 
for the Veteran's right thumb disability for the period from 
September 1, 2004 to November 2, 2005.  The question of a staged 
rating is remanded for further development.  As the preponderance 
of the evidence is against the initial rating claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for hepatitis B is denied.

Service connection for an eye disorder, diagnosed as presbyopia 
and astigmatism, is denied.

Service connection for right ear hearing loss is denied.

Service connection for arthritis of the right foot is denied.

Service connection for residuals of excision of benign lesion 
from right foot is denied.

Service connection for plantar fasciitis is granted.  

Entitlement to an initial compensable rating for erectile 
dysfunction, in addition to the SMC currently assigned, for the 
period from September 1, 2004 to November 2, 2005, is denied.

Entitlement to an initial compensable rating for residuals of a 
fracture of the right thumb, for the period from September 1, 
2004 to November 2, 2005, is denied.


REMAND

Unfortunately, appellate review of the Veteran's remaining claims 
on appeal at this time would be premature.  Although the Board 
sincerely regrets the additional delay, a remand is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Because the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection also 
may be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (codified at 38 C.F.R. § 3.317(a)(1)).  The 
Veteran's service in Kuwait in 1991 is included within the 
Southwest Asia theater of operations.  See 38 C.F.R. 
§ 3.317(d)(2).  

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Considering the Veteran's claim for service connection for 
headaches, service treatment records indicate a few complaints in 
service.  On the January 1997 report of medical history, the 
examiner noted that the Veteran had occasional headaches and 
questioned whether the headaches were associated with stress.  
The Veteran's January 2004 discharge examination also revealed 
that the Veteran suffered frequent headaches in service for which 
he did not seek medical care.

The Board's review of the claims file discloses that the record 
has raised the issues of whether the Veteran could be granted 
service connection for headaches as a Gulf War illness or by 
direct service connection.  Therefore, the claim is now 
characterized as it appears on the title page.  

According to the report of the December 2004 VA examination, the 
Veteran had one of two headaches a month with a total of 15 
estimated for the past year.  He took no medications, and had no 
seizures or blackouts or vomiting or light problems connected 
with his headaches.  The Veteran described them as throbbing in 
nature.  The Veteran could not say for sure that stress caused 
his headaches; however he told the examiner that his headaches 
had improved since he left service.  They were fewer in number, 
of less intensity, and did not last as long.  The examiner noted 
that his headaches appeared to be more of the muscle tension type 
of headache.  Diagnosis was muscle tension headaches; however, 
the examiner did not opine if the headaches were related to 
service.

On remand, the Veteran shall be scheduled for a VA examination to 
determine whether he has a current headache disability and, if 
so, whether his headaches are related to his 30-year period of 
active service.

Considering the Veteran's claim for service connection for a lung 
disorder, claimed as shortness of breath, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, service 
treatment records revealed a few complaints.  A February 1976 
service treatment record showed the Veteran's lungs had slight 
congestion when he was seen for a complaint of coughing for two 
days.  Service treatment records dated in January 1980 and 
January 2000 indicated that the Veteran was treated for upper 
respiratory infections.  On the January 1997 report of medical 
history, the examiner noted that the Veteran's shortness of 
breath was occasional and brief and did not manifest during 
exercise.  The Veteran's January 2004 discharge examination noted 
the Veteran's chest X-ray film was normal.

Post-service, the Veteran underwent a VA general examination in 
December 2004.  Recurring shortness of breath was noted.  The 
Veteran said this condition comes and goes and was not a limiting 
factor with his physical fitness activities.  The examiner noted 
neither malignancy in the lungs nor any tumors.  No etiology was 
found.  The examiner cited no signs of emphysema and noted that 
the Veteran does not smoke.  A chest X-ray showed possible mild 
chronic interstitial lung disease described as a minor 
abnormality.  

A pulmonary function test found in the claims file, probably 
dated about January 2005, remains uninterpreted.

On remand, the Veteran shall be scheduled for a VA examination to 
determine if he has a current lung disorder and, if so, whether 
such is related to his 30-year period of active service.  

The present record lacks sufficient information to make a 
determination as to whether service connection is warranted for 
either of these claims.  Under the circumstances of this case, 
therefore, a VA examination and opinion is warranted for each 
claimed disorder under 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009) and where appropriate under the 
provisions of 38 C.F.R. § 3.317 as a Persian Gulf War illness.  
See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's claim for service connection for 
arthritis of the right thumb, he essentially contends that he 
developed arthritis of the right thumb while in service.  Service 
treatment records reveal that in June 1978 the Veteran was seen 
for a transverse fracture at the base of the first metacarpal 
joint of the thumb.

August 1994 service treatment records noted that the Veteran 
continued to report pain and instability in a joint of his right 
thumb after his 1978 injury.  The Veteran had difficulty with 
push-ups and also reported pain when the thumb was bumped or 
caught on objects.  (The Veteran is right-handed).  The examiner 
noted that active range of motion for the right thumb was within 
normal limits, but there was marked volar instability in a joint 
of the right thumb and mild instability in a ligament.  An X-ray 
study showed instability without any sign of the fracture.  The 
Veteran was put on profile and his thumb was placed in a splint.  
A physical evaluation showed the right thumb was not tender.  
Diagnosis was a chronic sprain of the ulnar collateral ligament.

An April 1995 service treatment record noted tenderness in the 
region of the ulnar collateral ligament and that X-ray studies 
were negative.  Diagnosis was a chronic sprain of the ligament.  

The May 2002 inservice examination suggests that the examiner 
found degenerative joint disease (DJD) in the right thumb and 
other upper and lower extremities, but the Veteran noted on his 
contemporaneous report of medical history that he had arthritis 
in his right hand and ankle.

The Veteran's January 2004 discharge examination noted an 
abnormality of an upper extremity, namely that the first 
metacarpophalangeal joint on the right hand was tender.  The 
examiner also noted degenerative joint disease of the right thumb 
and that the right thumb had an old fracture.  The examiner 
further noted that the Veteran had fractures of the right thumb 
and right foot in the past and now had DJD in both areas.

Post-service, the Veteran underwent a VA general examination in 
December 2004.  He complained of pain at the base of his right 
thumb which he described as arthritis.  Diagnosis was post 
fracture of the right thumb without residuals and with range of 
motion and strength in hands approximately equal.  

A September 2005 VA outpatient treatment record noted an 
assessment of degenerative joint disease but was not specific 
whether DJD was present in the right thumb, the left ankle, the 
left shoulder, or in some other upper or lower extremity.

There is some evidence of arthritis of the right thumb found in 
the claims file, but that such evidence is not supported by any 
X-ray studies.  The present record lacks sufficient information 
to make a determination as to whether service connection is 
warranted for this claim.  Therefore, on remand the RO/AMC shall 
schedule the Veteran for a VA examination to determine with the 
necessary clinical studies if he has arthritis of the right thumb 
and, if so, whether such is related to his 30-year period of 
active service.  

Concerning the Veteran's claims of entitlement to compensable 
ratings for both erectile dysfunction and for residuals of a 
fracture of the right thumb, for the period from November 3, 2005 
to the present, when service connection is granted and an initial 
disability rating is disputed, "staged" ratings may be assigned 
for separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. at 125-26.  In this appeal, concerning 
the claims for higher ratings for erectile dysfunction and for 
residuals of a right thumb fracture, the file contains VA medical 
records dated only to November 2, 2005.  As such, before deciding 
the Veteran's higher rating claims on appeal, the Veteran's VA 
treatment records from the Shreveport, Louisiana VA Medical 
Center (VAMC) must be obtained, dated from November 2005 forward.

Moreover, the last VA examination of either disorder occurred 
during the December 2004 VA examination, now more than five years 
ago, and a matter critical to the adjudication of a staged rating 
claim is identifying the current level of disability.  Fenderson, 
12 Vet. App. at 125-26.  Here, the record lacks medical evidence 
for a significant period of time making it difficult to ascertain 
the facts for appropriate staged ratings for each of the 
Veteran's higher initial rating claims.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  However, in this case, 
supplemental information is required prior to the final 
adjudication of these higher rating claims and a current 
examination of the Veteran's erectile dysfunction and for his 
residuals of his right thumb fracture symptomatology would prove 
helpful in adjudicating the merits of his higher rating claims.  
Therefore, new and contemporaneous VA examinations should be 
scheduled to determine the level of severity of the Veteran's 
current erectile dysfunction and residuals of right thumb 
fracture disabilities.  See 38 C.F.R. § 3.159 (2009); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Therefore, after the newly requested medical records have been 
associated with the claims file, the RO/AMC should schedule the 
Veteran for a VA examination and medical opinion regarding the 
current level of severity of his erectile dysfunction and 
residuals of right thumb fracture disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development of the remanded claims indicated.  
This may include obtaining and associating 
with the claims file any additional pertinent 
records identified by the Veteran during the 
course of the remand, such as VA treatment 
records from the Shreveport, Louisiana VA 
Medical Center dated from November 2005 to 
the present.

2.  Thereafter, the RO/AMC shall then 
schedule the Veteran for appropriate 
examinations of his claims for service 
connection for headaches, for a lung 
disorder, and for arthritis of the right 
thumb.  The claims file must be made 
available to and reviewed by each selected 
examiner.  All necessary tests and studies 
shall be conducted, including X-rays where 
appropriate.  A complete rationale for all 
conclusions and opinions must be provided.  
The examiner shall address the following 
opinion requests:

A.  In regard to the headaches claim, the 
examiner shall offer an opinion as to whether 
the Veteran suffers from a chronic headache 
disability, and if so, whether it is at least 
as likely as not (50 percent probability or 
greater) that such headaches are related to 
his 30-year period of active duty, to include 
as the result of an undiagnosed illness, or 
whether they merely had their onset during 
service;

B.  In regard to the claimed lung disorder, 
the examiner shall offer an opinion as to 
whether the Veteran suffers from a chronic 
lung disorder and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) such lung disorder is 
related to his 30-year period of active duty, 
to include as the result of an undiagnosed 
illness or whether it merely had its onset 
during service; and

C.  In regard to the claimed arthritis of the 
right thumb, the examiner shall offer an 
opinion as to whether the Veteran suffers 
from arthritis of the right thumb and, if so, 
whether it is at least as likely as not (50 
percent probability or greater) such disorder 
is related to his 30-year period of active 
duty, to include whether it had its onset 
during service.

3.  The Veteran also shall be afforded 
appropriate VA examinations to determine the 
current severity of his service-connected 
erectile dysfunction disability and his 
service-connected residuals of a fracture of 
the right thumb.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner(s) should be 
accomplished.  The examiner(s) is(are) 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
offer comments and an opinion as to the 
severity of the Veteran's erectile 
dysfunction, to include whether any penile 
deformity exists, and whether there are any 
residuals of a right thumb fracture. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
Veteran's claims file, or in the alternative, 
the claims file, must be made available to 
the examiner(s) for review in connection with 
the examination(s).

4.  Thereafter, the RO/AMC shall readjudicate 
the remaining claims on appeal.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


